Citation Nr: 1427410	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-09 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for microcytic anemia with generalized fatigue.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from May 1992 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Although the St. Petersburg, Florida RO decided the March 2007 rating decision, jurisdiction was subsequently transferred to the Montgomery, Alabama RO. 

In October 2011, the Board remanded the matter for additional development.  The Board is satisfied that there has been substantial compliance with its orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


FINDING OF FACT

The Veteran's microcytic anemia is manifested by hemoglobin levels greater than 10 gm/100 ml.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for microcytic anemia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.117, Diagnostic Code 7700 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, a VCAA letter was sent to the Veteran in January 2007.  The letter identified the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence.  The letter also explained how disability ratings and effective dates are assigned for all grants of increased rating claims.

In regard to the duty to assist, the Veteran was afforded VA examinations in February 2007, April 2011 and November 2011.  In an October 2011 decision, the Board found that the February 2007 and April 2011 examiners did not indicate whether they reviewed the Veteran's claims file prior to rendering their opinions.  Also, the Board found that the February 2007 examiner did not report the Veteran's current hemoglobin levels.  The Board remanded the matter for another VA examination.  The November 2011 VA examiner indicated that he reviewed the Veteran's case file and VA treatment records and reported the Veteran's current hemoglobin levels.  Therefore, the Board finds that the November 2011 examination was adequate for adjudication purposes.  The Veteran's VA outpatient treatment records have been associated with the Veteran's claims folder.  The Veteran has not identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2013).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


III.  Increased Rating for Microcytic Anemia 

Diagnostic Code 7700 provides ratings for hypochromic-microcytic and megaloblastic anemia, such as iron deficiency and pernicious anemia.  Anemia with hemoglobin 10 gm/100 ml or less, asymptomatic, is rated as noncompensable.  Anemia with hemoglobin 10 gm/100 ml (i.e., 10 gm/1 dL) or less with findings such as weakness, easy fatigability or headaches, is rated 10 percent disabling.  Anemia with hemoglobin 8 gm/100 ml (i.e., 8 gm/1 dL) or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, is rated 30 percent disabling.  Anemia with hemoglobin 7 gm/100 ml (i.e., 7 gm/1 dL) or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months), is rated 70 percent disabling.  Anemia with hemoglobin 5 gm/100 ml (i.e., 5 gm/1 dL) or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling.  

A July 2006 VA outpatient note indicates that the Veteran's hemoglobin level was 11.5 gm/100ml.

The Veteran was afforded a VA examination in February 2007 where she reported that she gets somewhat fatigued and does not have the "general get up and go that she should have."  She reported that she sleeps between midnight and 5:30 a.m.  She reported that she was recently able to run a mile and a half for her PT test and has been treated with B12 pills.  She denied shortness of breath, chest pain or transfusions.  

On examination, the examiner diagnosed the Veteran with mild anemia - microcytic, likely iron deficient due to poor intake.  The examiner opined that the Veteran's mild anemia would not cause the fatigue that the Veteran reported experiencing.  The examiner further opined that the Veteran's lack of 7 to 8 hours of sleep is more than likely the cause of her fatigue. 

At a March 2011 VA outpatient visit, the Veteran reported persistent headaches which she related to her sinusitis.  
The Veteran was afforded another VA examination in April 2011 where she reported mild frontal headaches which occur 2 to 3 times per week and sinus headaches less frequently which are more profound.  She reported that she does not have the "get up and go that she should," but attempts to walk for 20 to 30 minutes 2 to 3 times per day.  She denied lightheadedness or shortness of breath.

On examination, the examiner noted that the Veteran's hematocrit was 36, which was in the normal range; hemoglobin was 11.7, which was on the low end of the normal range; and red blood cell studies were on the low end of normal, but not in the anemic range.  The examiner opined that the Veteran's lab results do not explain the Veteran's report of fatigability.   

The Veteran was afforded a third VA examination in November 2011 where the Veteran reported that she takes over the counter iron supplements.  She reported easy fatigability after she walks once or twice a week and tension headaches 2 to 3 times a month.  

On examination, the Veteran's hemoglobin level was 12 gm/100ml; hematocrit was 37; and red blood cell count was 4.85.  The examiner noted that these results were within the normal range.  The examiner opined that the Veteran's symptoms of fatigue and low energy are not due to her anemia and her headaches are due to tension headaches.  He reasoned that the Veteran did not have anemia the last 2 times that her levels were checked.  He noted that the Veteran is not currently being prescribed any medication for her anemia.  He further noted that the Veteran achieved 13.4 metabolic equivalents (METs) on her 2011 stress test, which is considered at the level of performing activity equivalent to sports.  

Given the record of evidence, the Board finds that a rating in excess of 10 percent is not warranted.  As stated above, the starting level for a compensable rating is anemia with hemoglobin levels of 10 gm/100ml or less with symptoms of weakness, easy fatigability or headaches.  The Veteran's hemoglobin level was 11.5 gm/100ml at its lowest, which does not rise to the level for a compensable rating.  Nonetheless, the Board will not reduce a disability rating below what is assigned by the RO. 
The Board finds that the weight of the evidence does not demonstrate hemoglobin levels of 10 or less and therefore a rating in excess of 10 percent for microcytic anemia is not warranted.  Although the Veteran has reported subjective symptoms of headaches and fatigability, the medical evidence consistently attributes these symptoms to other disabilities, and demonstrates that they are not related to the service-connected anemia.  Even if considered as part of the anemia disability, the rating criteria still require that the Veteran's hemoglobin levels reflect 10 gm/100ml or less in conjunction with her symptoms.  That has not been the case at any point during the appeal.  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.

Discussion of extraschedular evaluation is not required, as the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  The Veteran's anemia is manifested by a hemoglobin level of 11.5 gm/100ml at its lowest, which is encompassed in the rating criteria under Diagnostic Code 7700.  The assigned schedule rating is, therefore, adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).

Lastly, a discussion of a total disability rating based on individual unemployability is not required because the evidence of record does not illustrate that the Veteran's service-connected anemia prevents her from obtaining and/or maintaining gainful employment; nor has the Veteran so contended.  


ORDER

Entitlement to a rating in excess of 10 percent for microcytic anemia is denied. 


____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


